___________

                                    No. 95-1337
                                    ___________

Everett Chester Conley,                   *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Eastern District of Arkansas.
                                          *
David Hunter, Sheriff,                    *          [UNPUBLISHED]
Independence County, Arkansas;            *
Ethan Moody; Johnny Gilpatrick;       *
Leo Edwards,                              *
                                          *
              Appellees,                  *
                                    ___________

                      Submitted:    March 6, 1996

                           Filed:   March 12, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     In this consolidated 42 U.S.C. § 1983 action, Everett Chester Conley
claimed that, while he was housed at the Detention Center in Independence
County, Arkansas, the sheriff and three jailers failed to protect him from
assaults by other detainees and denied him medical care after an assault.
Following a bench trial, the district court1 concluded that defendants did
not disregard any known risk to Conley's safety, and were not deliberately
indifferent to his serious medical needs.         The court thus entered




     1
      The HONORABLE HENRY L. JONES, JR., United States Magistrate
Judge for the Eastern District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
judgment dismissing the action.   Conley appeals, arguing that the district
court erred in crediting defendants' testimony over his.


     After reviewing the district court's findings of fact for clear
error, and reviewing de novo whether defendants' conduct violated the
Eighth Amendment, see Choate v. Lockhart, 7 F.3d 1370, 1373 (8th Cir.
1993), we conclude that the district court correctly dismissed Conley's
action.   Accordingly, we affirm.   See 8th Cir. R. 47B.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-